Title: To George Washington from Major General Horatio Gates, 14 July 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            White plains 14th July 1778
          
          The inclosed letter was this minute put into my Hands with a number more, and being a
            good deal interrupted with other Business at the time, I open’d it by mistake; for which
            I must entreat Your Excellency’s pardon. Colonel
            Sherburnes Report inclosed, will Satisfy You that The  Troops will
            pass at Kings Ferry, without the Smallest insult from the Enemy. I hope my Letter to Your Excellency of Yesterday, in Answer of
            Your’s of the 11th, has been received—it went from hence Via Kings Ferry by Express. A
            Variety of Deserters who have lately come to this Camp from the Enemy; All agree; that
            the French Fleet are Off New York, that they have taken the Rose Man of War, &
            Sunk a Thirty Six Gun Frigate; and that all the
            Grenadiers, & Light Infantry, were ordered to rejoin their Corps. Lord Howe sailed six days ago, with five Sail of the Line,
            & Seven Frigates. The Compte D’Taing, who Commands the French Fleet, has the
            first Character of all the Marine Officers in France. The famous Monsieur Gerrard, who
            concluded the Treaty with Doctor Franklin, & Mr Dean, is on board the French
            Admiral, coming to Congress, as plenipotentiary from His most Christian Majesty.
          I beg Colonel Hay may be sent back to this post, as the Service will Suffer exceedingly
            without him. I am, Sir, Your Excellency’s Most Obedt Hume Servt
          
            Horatio Gates
          
        